Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

In response to the amendment received November 30, 2021:

Claims 1 & 11 have been amended and claims 2-5 have been withdrawn. 
The claim objections have been withdrawn
The 112 rejection has been withdrawn

The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on October 26, 2021.

Response to Arguments
Applicant’s arguments, see below, with respect to the objection of claim 1 have been fully considered and are persuasive.  The objection of claim 1 has been withdrawn. 

Regarding the limitation "the plurality of batteries is stacked" in line 4 of claim 1, Applicant respectfully traverses the objection at least because "plurality of' is a singular noun and "pluralities of'’ is the plural noun of "plurality of” and thus the verb following the 

Applicant’s further arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 states the limitation “the trap-shaped body” in line 13. For examination purposes the examiner interprets this to be “the strap-shaped body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (US 2015/0079451) in view of Kim (US 2011/0151312).

With respect to claim 1, Jeong et al. discloses a battery module [Figure 1; 0044], comprising: a plurality of batteries 10 that is stacked [Figure 1]; two end plates 120/150 disposed at two ends of the plurality of batteries 10 in a direction in which the plurality of batteries 10 is stacked; and a fixing strap 140/123/121 comprising a strap-shaped body 140 and an elastic fixing part 123/121, wherein the strap-shaped body 140 surrounds 

Jeong et al. does not specifically disclose wherein the strap-shaped body surrounds the first surface.  
Kim discloses a battery module [Figure 1A; Figure 1B; 0025], comprising: a plurality of batteries 1 that is stacked [Figure 1A; Figure 1B; 0025]; 
two end plates 20 disposed at two ends of the plurality of batteries 1 in a direction in which the plurality of batteries 1 is stacked [Figure 1A; Figure 1B; 0025-0033]; and 
a fixing strap 30 comprising a strap-shaped body, wherein the strap-shaped body surrounds the plurality of batteries 1 and the two end plates 20, wherein each of the two end plates 20 has a first surface and a second surface that are opposite to each other and that are arrange along the direction in which the plurality of batteries 1 is stacked [Figure 1A; Figure 1B; 0025-0033], wherein the first surface faces away from the plurality of batteries 1, and the second surface faces towards the plurality of batteries 1, 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strap-shaped body of Jeong et al., to surround the first surface of the end plate, as disclosed in Kim, in order to secure the end plates and suppress distortion of the battery module and allow for a restoring/biasing force to the end plates [0006-0015; 0025; 0066]


Claims 1 & 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. CN106654103 in view of Jeong et al. (US 2015/0079451) and Kim (US 2011/0151312).

With respect to claim 1, Cao et al. discloses a battery module [Figure 7], comprising: a plurality of batteries that is stacked [Figure 7]; 
two end plates 10 disposed at two ends of the plurality of batteries in a direction in which the plurality of batteries is stacked [Figure 7]; and 
a side plate 20/connecting plate 11 (fixing strap)  comprising a strap-shaped body 20 and a fixing part 11 [Figure 2 & 7], 
wherein the strap-shaped body 20 surrounds the plurality of batteries and the two end plates 10 [Figure 7] and defines a gap, and the fixing part 11 is disposed in the gap and connected to the strap-shaped body 20, [0007-0008; Abstract; 0034-0046; 0047-0048]

wherein each of the two end plates 10 has a first surface and a second surface that are opposite to each other and that are arrange along the direction in which the plurality of batteries is stacked [Figure 1; Figure 2; Figure 3; Figure 7], wherein the first surface faces away from the plurality of batteries, and the second surface faces towards the plurality of batteries [Figure 1; Figure 2; Figure 3; Figure 7], and wherein the strap-shaped body 20 surrounds the end plate 10.

Cao et al. does not specifically disclose the fixing part being an elastic fixing part wherein the strap-shaped body surrounds the first surface.  

Jeong et al. discloses a battery module [Figure 1; 0044], comprising: a plurality of batteries 10 that is stacked [Figure 1]; 
two end plates 120/150 disposed at two ends of the plurality of batteries 10 in a direction in which the plurality of batteries 10 is stacked; and 
a fixing strap 140/123/121/122 comprising a strap-shaped body 140 and an elastic fixing part 123/121/122, 
wherein the strap-shaped body 140 surrounds the plurality of batteries 10 and the two end plates 150/120 and defines a gap [Figure 1], and the elastic fixing part 123/121/122 is disposed in the gap and connected to the strap-shaped body 140 [Figure 1; 0059-0065].




Jeong et al. does not specifically disclose wherein the strap-shaped body surrounds the first surface of the end plate.

Kim discloses a battery module [Figure 1A; Figure 1B; 0025], comprising: a plurality of batteries 1 that is stacked [Figure 1A; Figure 1B; 0025]; 
two end plates 20 disposed at two ends of the plurality of batteries 1 in a direction in which the plurality of batteries 1 is stacked [Figure 1A; Figure 1B; 0025-0033]; and 
a fixing strap 30 comprising a strap-shaped body, wherein the strap-shaped body surrounds the plurality of batteries 1 and the two end plates 20, wherein each of the two end plates 20 has a first surface and a second surface that are opposite to each other and that are arrange along the direction in which the plurality of batteries 1 is stacked [Figure 1A; Figure 1B; 0025-0033], wherein the first surface faces away from the plurality of batteries 1, and the second surface faces towards the plurality of batteries 1, [Figure 1A; Figure 1B; 0025-0033] and wherein the strap-shaped body surrounds the first surface [Figure 1A; Figure 1B; 0025-0033].




With respect to claim 6, Cao et al. discloses wherein the fixing part 11 comprises two sheets 11 [Figure 1; Figure 2], each of the two sheets 11 comprises a first connection portion 114 and second connection portion 110/111 [Figure 5; Figure 6], the first connection portion 114 presses against a side of one of the end plates 10 facing away from the plurality of batteries [Figure 4; 0055-0057], and the second connection portion 110/111 is connected to an end of the strap-shaped body 20. [0007-0008; Abstract; 0034-0046; Figures 1-7]

Cao et al. does not specifically disclose wherein the first connection portion elastically presses against the side of one of the end plates or wherein the second connection portion detachably connected to a side of an end of the strap-shaped body facing away from the plurality of batteries.

Jeong et al. discloses wherein the elastic fixing part 123/121/122 comprises two elastic sheets [0048-0060; Figure 1; Figure 6], each of the two elastic sheets  comprises a first connection portion 122/121 and second connection portion 123, the first connection 


Jeong et al. discloses wherein catch jaws 121 (first connection portion) can be provided on the side plates 140 and fastening holes can be provided on the end plates 120 [0056] therefore when the first connection portion 121 is provided on the side plate 140 and are inserted into fastening holes 141 on the end plate 120, the first connection portion presses against a side of one of the two end plates facing away from the plurality of batteries.

Furthermore, while Jeong et al. does not disclose specifically disclose wherein the first connection portion elastically presses against a side of one of the two end plates,  however, it would have been obvious to one having ordinary skill in the art provide the to rearrange the coupling tabs 122 to be arranged on the side plate along with the catch jaws 121 and elastically pressed against a side of one of the two end plates, since it has been held that rearranging parts of an invention involves only routine skill in the art while the device having the claimed structures would not perform differently than the prior art device, In re Japikse, 86 USPQ 70 and since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art, In re Einstein, 8 USPQ 167.



Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fixing member of Cao et al. to include a first connection portion that elastically presses against the side of one of the end plates and a second connection portion that is detachably connected to a side of an end of the strap-shaped body facing away from the plurality of batteries, as disclosed in Jeong et al., in order to allow for an improved coupling structure for easy assembly and sufficient coupling strength. [0007; 0047-0048]

With respect to claim 7, Cao et al. discloses wherein the first connection portion 114 comprises an arcuate press-contact surface [Figure 5; Figure 6], and the press-contact surface presses against the side 101/103 of the one of the two end plates 10 facing away from the plurality of batteries. [Figure 3; 0051-0060]

With respect to claim 8, Cao et al. discloses wherein a press-contact slot 104 is provided at the side of the one of the two end plates 10 facing away from the plurality of batteries [Figure 3; Figure 4; 0051-0060], and the press-contact surface presses into the press-contact slot 104. [Figure 3; Figure 4; 0051-0060]


With respect to claim 9, Cao et al. does not disclose wherein the second connection portion is provided with a hooking hole; and a hook is provided at a side of the strap-shaped body facing away from the plurality of batteries, wherein the hooking hole matches the hook. 

Jeong et al. discloses wherein the second connection portion 123 is provided with a hooking hole 125; [Figure 5; 0070]; and a hook 145/143 is provided at a side of the strap-shaped body 40 facing away from the plurality of batteries, wherein the hooking hole 125 matches the hook 145. [Figure 4; Figure 5; 0070-0072]. 


 Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the fixing member and side strap of Cao et al. to include a hooking hole and hook, as disclosed in Jeong et al., in order to allow for an improved coupling structure for easy assembly and sufficient coupling strength. [0007; 0047-0048]


With respect to claim 10, Cao et al. does not disclose wherein the hook comprises a body portion and an extending portion, 13the body portion comprises a flat prism shape, and the body portion is formed at a side of one of the two ends of the strap-shaped body facing away from the plurality of batteries, and the extending portion is connected 

Jeong et al. discloses wherein the hook 145/143 comprises a body portion 143 and a pin 145 (extending portion), 13the body portion 143 comprises a flat prism shape, and the body portion 143 is formed at a side of one of the two ends of the strap-shaped body 140b facing away from the plurality of batteries, and the extending portion 145 is connected to the body portion 143 and extends in a direction facing away from the gap defined by the strap-shaped body. [0070; Figure 3: Figure 4; Figure 5]

With respect to claim 11, Cao et al. discloses wherein each of the two elastic sheets 11 further comprises a transition portion 113/112 that connects the first connection portion 114 with the second connection portion 110/111, 
the transition portion 113/112 comprises an arcuate section and a straight section [Figure 5; Figure 6], and the arcuate section bypasses the end of the strap-shaped body 20, 
a limiting portion 103/103a/103b [Figure; 3; Figure 4] is provided on the side of one of the two end plates 10 facing away from the plurality of batteries [Figure 3], and 
the straight section is inserted in the limiting portion 103/103a/103b. [0051-0060; Figure 3; Figure 4; Figure 5]


With respect to claim 12, Cao et al. discloses wherein the limiting portion 103/103a/103b comprises a frame-shaped structure [Figure 3; Figure 4], and the straight section passes through the frame-shaped structure. [0051-0060; Figure 3; Figure 4; Figure 5]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Selinko US 4,020,244.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723